IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 13, 2009
                                     No. 08-10815
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ROBERT A BELL

                                                   Plaintiff-Appellant

v.

TOMMY NORWOOD; LAWTON FREDERICK TYSON; CHRISTINA MELTON
CRAIN; BECKY PRICE; Warden BRUCE ZELLER

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:08-CV-69


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Robert A. Bell, Texas prisoner # 755528, filed the instant 42 U.S.C. § 1983
suit to seek redress for various wrongs. Bell contended that his rights were
violated because he received no mail on Saturdays and because he was
transported in vehicles that lacked seatbelts. He also alleged that another
inmate violated his rights. The district court dismissed his suit as frivolous




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10815

under 28 U.S.C. § 1915(e)(2)(B)(i) and denied his request to proceed in forma
pauperis (IFP) on appeal.
      Bell argues that the district court abused its discretion by dismissing his
claim concerning unsafe transportation.        Bell does not present argument
concerning the district court’s determinations that his remaining claims were
also meritless. Bell’s failure to brief these issues results in an abandonment of
these issues. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Bell’s “appeal involves legal points arguable on their merits (and therefore
not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation marks and citation omitted). Bell’s motion for leave to proceed IFP is
therefore GRANTED. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
We dispense, however, with further briefing in this appeal, and, for the reasons
given below, affirm the district court’s judgment.
      Bell relies on Helling v. McKinney, 509 U.S. 25, 28 (1993), in support of his
argument that the defendants breached his constitutional rights by transporting
him in a vehicle that lacked seatbelts. Bell also contends that officials infringed
his rights by failing to comply with T EX. G OV’T C ODE § 500.006(a). Bell has not
shown that the defendants infringed his constitutional rights by transporting
him in vehicles that were not equipped with seatbelts. Consequently, he has not
shown that the district court abused its discretion by dismissing his suit. See
Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); see also Resident Council
v. United States Dep’t of Hous. and Urban Dev., 980 F.2d 1043, 1050 (5th Cir.
1993). The judgment of the district court is AFFIRMED.




                                        2